 ,In the Matter of F. W.WOOLWORTH COMPANY, EMPLOYERandRETAILCLERKS INTERNATIONAL ASSOCIATION,AFL,PETITIONERCase No. 9-RC-403.-Decided May 9, '1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Martin Sacks,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner requests a unit consisting of all regular full-timeand part-time employees at the Employer's store at 4011 HamiltonAvenue, Cincinnati, Ohio, excluding the manager, office clerical em-ployees, guards, professional employees, and supervisors within themeaning of the Act.The Employer contends the unit should alsoexclude the assistant manager, floor supervisors, seasonal employees,and part-time employees working less than 15 hours a week.The Employer's store is located in a 2 story building.The salesclerks and the floor supervisors or floorladies 1 work on the main floorwhere the Employer's merchandise is on display.The manager's-office is on the mezzanine floor and is also occupied by the bookkeeperand the cashier.The marking girl, assistant manager, head stock-man, stock man and window trimmer work in the stock room on the1 The managerof the storetestified that the properdesignationof thisjob was "floorsupervisor."Whileneitherthe pastnor present occupant of this position used this termbut believed their position to be that of "floorlady,"we shall use the Employer's designa-tion herein.83 N. L.R. B., No. 68.439 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecond floor.The order clerk spends half of her time in the office andthe remainder on the main floor selling.The regular full-time clerkswork approximately a 40-hour week and are paid a weekly wage.-Part-,time employees are paid by the hour and work from 9 to 30hours a week.Other part-time employees are hired during seasonalrush periods such as Christmas.The manager has full and complete charge of the store.When he isabsent from the store or on vacation,the assistant manager assumeshis duties.At those times he apparently has the authority to hire,discharge and direct the work of the other employees.We find,there-fore, that he is a supervisor within the meaning of the Act and will,exclude him from the unit found appropriate.The Employer also contends that floor supervisors should beexcluded.There are normally two of these employees assigned to themain floor.Their duties,generally,are to see that customers are-waited on and that counters are filled;to sell during the clerk's restpperiods,and during rush hours;to transfer change as needed; and tosee that the part-time employees who have no permanent counterassignments are kept busy.They work the same hours and under thesame working conditions as the rest of the full-time sales personnel,but are paid a higher wage.The testimony is conflicting as to theirpower to hire, discharge,effectively recommend such action,or respon-sibly direct the work of others.While the manager of the store testi-fied that the floor supervisors had been instructed that they possesssuch authority and had exercised it on occasion,there was direct testi-mony to the contrary on the part of a former floor supervisor and anemployee at present in that position.The record indicates that theextent of their authority is limited to reporting inefficiency or com-plaints to the manager and carrying out his orders regarding them.Whileit was asserted that the floor supervisors instruct new employeesin their jobs and are"exclusively"in charge of the assignment of part--time employees to counters,there is much evidence to the contrary.Upon the full and complete record,we are convinced and we find thatthe floor supervisors are not, in fact,supervisors within the meaning ofthe amended Act, inasmuch as they lack the authority to hire, dis-charge, effectively recommend such action,or responsibly direct thework of subordinates.2The part-time and seasonal employees the Employer wishes excludedfrom the unit are not separate occupational categories.They performthe same duties as full-time sales clerks with the exceptionthat theyare not regularly assigned to counters and are not responsible for theappearance of the counters.As such,they will necessarily be repre-sented by the Petitioner if it wins the election we are directing herein.2SeeMatter of J. M. High Company,78 N. L.R.'B. 876, and cases cited therein. F.W. WOOLWORTH COMPANY441We find that these employees are in the unit and will discuss the sep-arate question of their voting eligibility in paragraph 5, below.We find that all. employees in the Employer's store at 4011 HamiltonAvenue, Cincinnati, Ohio, including the floor supervisors but exclud-ing- the manager, assistant manager, office clerical employees, guards,professional employees, and supervisors within the meaning of the Act,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The determination of representatives :Approximately 16 of the Employer's sales clerks work between 9and 30 hours a week.Additional employees are hired during the rushseasons and are classified as seasonal.The seasonal employees do notappear to have any expectation of reemployment and are hired for theseason on a temporary basis.We do not believe that the tenure of theseasonal employees is sufficiently regular and substantial to entitlethem to participate in the selection of a bargaining representative, andwe find that they are not eligible to vote in the election hereinafterordered.The part-time employees work at certain assigned' times dur-ing the week and on Saturday. They work at regular hours andapparently report without awaiting a special call.As we have noted,they have substantially the same duties and working conditions as thefull-time employees.In accordance with our usual policy regardingregular part-time employees, we find that the part-time employees ofthe Employer have sufficient tenure of employment to be eligible tovote in the election.3DIRECTION OF ELECTIONAs partof the investigation to ascertain representatives for thepurposes of collectivebargaining with theEmployer, an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees in the unit found appropriate in paragraph numbered 4,above, who were employed during the pay-roll period immediatelypreceding the date ofthisDirection of Election, including employeeswho didnot work duringsaid pay-roll period because they were ill oron vacation or temporarily laid off,but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are notentitledto reinstatement,to deter-mine whether or nottheydesire to be represented for purposes ofcollective bargaining, by Retail Clerks International Association.AFL.8SeeMatter of Denver DryGoodsCompany,74 N. L. R. B.1167,and cases cited therein.